     Case 2:21-cv-01245-RFB-NJK Document 3 Filed 08/04/21 Page 1 of 2



1

2

3

4
                               UNITED STATES DISTRICT COURT
5
                                       DISTRICT OF NEVADA
6
                                                 ***
7
      TOMMY STEWART,                                      Case No. 2:21-cv-01245-RFB-NJK
8
                                        Petitioner,                     ORDER
9              v.

10    NEVADA, STATE OF, et al.,

11                                  Respondents.

12
            Petitioner Tommy Stewart has submitted what he has styled as a pro se notice of
13
     appeal of the denial of his state petition for writ of habeas corpus (ECF No. 1-1). His filing
14
     suffers from several defects. First, he has failed to include either the $5.00 filing fee or a
15
     fully completed application to proceed in forma pauperis. Local Rule LSR 1-2.
16
            Second, to challenge his state court conviction or sentence in federal court he must
17
     file a federal petition for writ of habeas corpus and that petition must be on the court’s
18
     form. This court may entertain a petition for writ of habeas corpus “in behalf of a person
19
     in custody pursuant to the judgment of a State court only on the ground that he is in
20
     custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.
21
     § 2254(a). Alleged errors in the interpretation or application of state law do not warrant
22
     habeas relief. Hubbart v. Knapp, 379 F.3d 773, 779-80 (9th Cir. 2004).
23
            Accordingly, this action will be dismissed as improperly commenced and for failure
24
     to state a claim for which relief may be granted.
25
            IT IS THEREFORE ORDERED that this action is dismissed without prejudice as
26
     improperly commenced and for failure to state a claim cognizable in federal habeas
27
     corpus.
28
                                                      1
     Case 2:21-cv-01245-RFB-NJK Document 3 Filed 08/04/21 Page 2 of 2



1
            IT IS FURTHER ORDERED that a certificate of appealability is denied.
2
            IT IS FURTHER ORDERED that the Clerk SEND to petitioner one copy of the
3
     application to proceed in forma pauperis with instructions and one copy of the court’s form
4
     28 U.S.C. § 2254 habeas corpus petition.
5
            IT IS FURTHER ORDERED that the Clerk enter judgment accordingly and close
6
     this case.
7

8           DATED: 4 August 2021.

9

10
                                                     RICHARD F. BOULWARE, II
11                                                   UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
